Lumpkin, C. J.
Whatever doubts may have been entertained, formerly, as to the claim against the City Council of Augusta, here set up by Mr. Eoll, the authorities, both in England and in this country, are too strong to be controverted. If the Legislature think proper to award damages, under such circumstances, let them say so ; otherwise, the parties who suffer are without remedy, — the Legislature considering that the *328interests of individuals must give way to the accommodation of the public.
This case is so fully covered by the Mayor and Council of Rome vs. Omberg, 28 Ga. Reports, and the precedents there referred to, that we deem it altogether useless to enlarge upon this subject.
Let the judgment be affirmed.